PER CURIAM.
This is an action to recover damages for injuries to plaintiff’s horse, caused by a defective culvert in one of the park boulevards of the city of Minneapolis. It is alleged in the complaint that defendant, the board of park commissioners of the city of Minneapolis, is a corporation, with full charge and control of such boulevard, and responsible for defects therein; that the boulevard in ■ question became out of repair and defective because of its negligence, and a recovery is sought against it as in cases of municipal corporations. The case is controlled by Monfort v. Wheelock, 78 Minn. 169, 80 N. W. 955, and State v. District Court, 33 Minn. 235, 22 N. W. 625. The defendant is not a municipal corporation. The members thereof are but officers and agents of the city of Minneapolis (Sp. Laws 1889, cc. 30, 103), and the board as a body is but a department of the city government. State v. District Court, supra.
Order reversed.